Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1448 Filed 02/23/21 Page 1 of 27




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                      CASE NO. 17-cr-20830

                     Plaintiff,                 HON. ROBERT H. CLELAND
 v.

 D-1 DEONNE DOTSON,

                 Defendant.
 ________________________________/

              GOVERNMENT’S SENTENCING MEMORANDUM

       The United States of America respectfully submits this Sentencing

 Memorandum regarding defendant Deonne Dotson. For the reasons that follow,

 the United States recommends a sentence at the top of the guideline range

 calculated by the probation department: 97 months imprisonment.

                                  INTRODUCTION

       Deonne Dotson was a police officer with the Detroit Police Department who

 was convicted of six counts of accepting cash payments in exchange for falsifying

 a police report (Count 1) and accepting bribes in exchange for referring abandoned

 vehicles to a particular collision shop in the City of Detroit (Counts 2-6), in

 violation of federal criminal law and the policies and procedures of the Detroit

 Police Department. For his own financial gain, Dotson broke the law, ignored his
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1449 Filed 02/23/21 Page 2 of 27




 oath as a police officer, and disregarded his professional ethics and obligations. In

 doing so, he eroded the trust our community places in the Detroit Police

 Department. Moreover, as the proofs at trial demonstrated, Dotson engaged in this

 criminal conduct eagerly and aggressively and has shown little remorse for, or

 understanding of, its gravity. For these reasons, the United States respectfully

 requests that the Court impose a sentence at the top of the guideline range.

      UNITED STATES SENTENCING GUIDELINE CALCULATIONS

       The government agrees with the Probation Department that the following

 offense characteristics and enhancements are applicable, resulting in an offense

 level of 28:

       § 2C1.1(a)(1): base offense for extortion…………………………....14
       § 2C1.1(b)(1): more than one bribe…………………………………+2
       § 2C1.1(b)(2)(C)→2B1.1(b)(1)(D): bribes >$40k, <$95k………….+6
       § 2C1.1(b)(3): public official/decision making authority……….......+4
       § 3C1.1: obstruction of justice………………………………………+2

 (PSR at ¶¶ 36-48). When combined with a criminal history category of I, and

 without credit for acceptance of responsibility, the resulting sentencing range is 78-

 97 months. (PSR at ¶ 83).

       Dotson filed objections to two of these enhancements: (1) the total amount

 of the bribes involved; and (2) obstruction of justice. Dotson also claimed that he

 should receive a two-level reduction in his offense level for acceptance of



                                           2
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1450 Filed 02/23/21 Page 3 of 27




 responsibility. The government responded to these objections, and they are set

 forth here for the Court’s convenience.

 TOTAL AMOUNT OF BRIBES

         The Probation Department correctly and conservatively estimated that the

 total amount of bribes paid to Dotson by one of the collision shop owners was

 approximately $84,650 based on the testimony of one of the collision shop owners,

 who will be referred to as ND. 1 (PSR at ¶¶ 22, 40). This calculation is supported

 by the following evidence:

               (1) ND estimated that he started giving money to Dotson for referrals

 and falsified police reports “in 2010 or 2011.” (ND Transcript, ECF No. 103,

 PageID.744). However, ND also testified that he did not give Dotson money until

 he became an ABAN officer. (ND Transcript, ECF No. 105, PageID.932).

 According to the Detroit Police Department, Dotson was assigned to the 11th

 Precinct (Special Operations) as an Abandoned Vehicle Officer as of January 1,

 2012.

         (2) ND testified that he paid Dotson $1,000 per referral (ND Transcript, ECF

 No. 104, PageID.794-795). ND also testified (on re-cross examination) that the




 1
  References to trial witnesses and victims are by initials only to protect their
 privacy.
                                           3
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1451 Filed 02/23/21 Page 4 of 27




 payments to Dotson “started off at a thousand but it kept going up until around 13,

 15, 1,600” over a span of time. (ND Transcript, ECF No. 105, PageID.974-975).

       (3) ND estimated that he received an average of “three, four, five referrals

 per month” from Dotson and paid Dotson for “all of them.” (ND Transcript, ECF

 No. 103, PageID.746-747).

       (4) Trial exhibits and ND’s testimony established that during the period of

 ND’s cooperation and after Dotson knew ND’s collision shop was raided (April -

 September 2014), Dotson received $6,650 for five referrals and one falsified police

 report (ND Transcript, ECF No. 105, PageID.957-958; Gov. Ex. #101Q, 102S,

 103N, 104M, 105Q, and 106U: FBI Receipts for Bribe Money).

       The probation officer conservatively relied upon ND’s lowest estimate of

 average referrals (3 per month) and the lowest referral amount ($1,000 per

 referral). (PSR at ¶ 22). Probation also found the bribery began in January 2012

 when Dotson became an Abandoned Vehicle Officer. (Id.). Thus, in the 24 months

 of 2012 and 2013, at 3 referrals per month, Dotson received $72,000 (24 x 3 x

 $1,000). In January and February of 2014 (before the search warrant was executed

 at ND’s shop), ND would have paid Dotson another $6,000 (2 x 3 x $1,000) for a

 total of $78,000. Then, during the period of cooperation (April - September 2014),

 ND paid $6,650 in bribes to Dotson. Accordingly, in total, the PSR estimates

 Dotson received approximately $84,650.

                                          4
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1452 Filed 02/23/21 Page 5 of 27




       Dotson argues that the government’s recordings, which proved only six

 bribes over six months, undermines ND’s estimate of three cars per month in the

 earlier period. (PSR Addendum at A-10). However, the fewer payments from

 April through September of 2014 is readily explainable. Dotson did not deal with

 ND for over one month after ND’s collision shop was raided by local authorities,

 and Dotson dealt cautiously and carefully with him thereafter. (ND Transcript,

 ECF No. 103, PageID.747-748; Gov. Ex. #110A: Summary Exhibit of Telephone

 Contact between Dotson and ND: in 2014, calls dropped from 30 in February to: 0

 in March; 7 in April; and 12 in May; in June, the calls increased to 54).

 Furthermore, Dotson often complained it was very slow on the streets and was

 having trouble locating cars to refer to ND. See, e.g., Gov. Ex. 101C;101C/T:

 Recording (Dotson: “Man, I got one car today, man. An old piece of shit, a

 Durango”); Gov. Ex. 101D; 101D/T: Recording (Dotson: “Man, I ain’t got shit . . .

 Yeah, it’s, it’s, it’s dead . . . Man, well then they [the west side] must be getting all

 my damn hookups ‘cause I ain’t getting’ shit”); Gov. Ex. 104H; 104H/T:

 Recording (Dotson: “. . .it’s about time I found something, man.”).

       Another basis for Dotson’s objection to the bribery calculations is his

 assertion that “the testimony of ND is unreliable and suggests ND may have

 conflated Dotson with another officer.” (PSR Addendum at A-10). But, the jury

 believed ND’s testimony, and there is no basis to conclude that ND “conflated”

                                             5
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1453 Filed 02/23/21 Page 6 of 27




 officers. Ultimately, the Court, having heard the trial testimony, is in the best

 position to make this determination. And, “[f]or purposes of guideline sentencing,

 the Court is not bound by the ‘beyond the reasonable doubt’ standard used at

 trial. Information which has not been ‘proven’ during trial can be considered by

 the Court for sentencing as long as it meets a preponderance standard.” See Dotson

 Presentence Investigation Report, “Instructions to Defense Counsel Guideline

 Sentencing”, pg. 2.

       The Probation Department’s estimate is conservative for yet another reason:

 it did not consider or include any money Dotson received from Danial Dabish,

 another collision shop owner who paid Dotson cash bribes for referrals of

 “numerous” vehicles during the period of 2013 through early 2015. (Dabish

 Transcript, ECF No. 106, PageID.1023, 1067). Dabish testified that he (1) paid

 Dotson, on average, $1,000 per referral; (2) never got a referral from Dotson that

 he did not pay for; and (3) paid Dotson more than another officer because “Dotson

 always wanted more.” (Dabish Transcript, ECF No. 106, PageID.1016, 1021,

 1023). Although acquitted conduct may be considered by the Court when

 calculating the sentencing guidelines and imposing sentence, neither the

 government nor the Probation Department are requesting that it do so in this case.

 See United States v. Watts, 519 U.S. 148, 154 (1997).



                                            6
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1454 Filed 02/23/21 Page 7 of 27




       For all of these reasons, the Probation Department’s estimate of the total

 amount of bribes involved in this case is reasonable and supported well beyond a

 preponderance of the evidence in the trial record.

 OBSTRUCTION OF JUSTICE

       USSG § 3C1.1 provides in pertinent part: “[i]f (1) the defendant . . .

 attempted to obstruct or impede, the administration of justice with respect to the

 investigation, prosecution, or sentencing of the instant offense of conviction, and

 (2) the obstructive conduct related to (A) the defendant’s offense of conviction and

 any relevant conduct. . .increase the offense level by 2 levels.” Application Note 4

 provides a “non-exhaustive list” of conduct which qualifies for this enhancement,

 including “(B) committing . . .perjury” and “(F) providing materially false

 information to a judge”.

       During the trial of this case, Dotson offered false and misleading testimony

 in a variety of areas. Set forth below are some of the more egregious incidents of

 Dotson’s perjury: 1

          a. ECF No. 107, PageID.1098: Dotson accused the “government” of
             blocking certain employment when he agreed to the condition of bond
             restricting employment recommended by Pretrial Services

          b. ECF No. 107, PageID.1104: Dotson testified that there was only one
             “complaint” against him as a police officer and the complaint

 1
  PageID references are to Dotson’s testimony on November 5 (ECF No.107,
 PageID.1093-1112) and November 6, 2019 (ECF No. 108, PageID.1113-1168).
                                           7
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1455 Filed 02/23/21 Page 8 of 27




             involved a woman who was upset that he told her to stop
             vacuuming. In fact, there had been several very serious administrative
             and legal complaints against Dotson (PSR at ¶ 78)

          c. ECF No. 108, PageID.1117-1118: Dotson testified that he was busy
             cleaning cars off of the streets at the direction of supervisors because
             of the blight in the city. However, evidence in the form of his own
             recorded statements established that Dotson frequently complained to
             ND that there were no stolen cars around to bring to ND (See, e.g.,
             Gov. Ex. 101C; 101C/T: Recording (Dotson: “Man, I got . . . one car
             today, man. An old piece of shit, a Durango”); Gov. Ex. 101D;
             101D/T : Recording (Dotson: “Man, I ain’t got shit . . . Yeah, it’s, it’s,
             it’s dead . . . Man, well then they [the west side] must be gettin’ all my
             damn hookups ‘cause I ain’t gettin’ shit”); Gov. Ex. 104H; 104H/T:
             Recording (Dotson: “. . . it’s about time I found something man.”)

          d. ECF No. 108, PageID.1120: Dotson claimed that he always
             attempted to be accurate in his daily logs. However, as the exhibits
             proved, he did not document his visits to ND’s collision shop to
             collect money. (Gov. Exs. 102C, 103C, 104G, 106C).

          e. ECF No. 108, PageID.1120: Dotson’s brother testified that there
             were/are cameras in DPD police vehicles that filmed everything
             (which is totally false). While Dotson carefully answered the question
             about GPS, he failed to disclose to the jury that the camera testimony
             of his brother was patently false as established by the government’s
             rebuttal witness, John Fennessey. Fennessey, the Manager of the City
             of Detroit’s Department of Information Technology, testified that no
             DPD vehicle ever had the capability of filming everything that occurs
             in a DPD vehicle. Fennessey testimony, ECF No. 133, PageID.1439-
             1442.

          f. ECF No. 108, PageID.1124: Dotson admitted that he sent cars and
             their owners to ND but implied it was out of friendship and failed to
             admit that he did so because ND was paying him. His perjury on this
             issue was solidified by his admissions to the Probation Department.
             (PSR at ¶ 35)



                                          8
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1456 Filed 02/23/21 Page 9 of 27




          g. ECF No. 108, PageID.1126-1127: Dotson testified that there was a
             “sustained misconduct” in his file regarding the use of force but failed
             to reveal the $2.5 million civil jury verdict against him. (PSR at ¶ 78)

          h. ECF No. 108, PageID.1129: Dotson testified that he never pressured
             anyone to take their car to Somerset when, in truth, he arranged to
             have cars taken to ND without the owner’s consent or acquiescence
             (ECF No. 119, PageID.1331-1332: CE testified he was told his car
             was towed to Somerset; ECF No. 120, Page ID.1349-1351: ML
             testified Dotson told her and VW that their car was being towed to
             Somerset despite the fact that VW told him he wanted it towed to the
             dealer)

          i. ECF No. 108, PageID.1132: Dotson testified that ND and Dotson
             referred to Shwarma sandwiches as “birds” (presumably to explain
             ND’s statement that “we gotta talk about some birddogs” and “get that
             birddog” (cash for referrals) in a taped conversation with
             Dotson)(Gov. Ex.101D; ND Testimony, ECF No. 104, PageID.786-
             787)

          j. ECF No. 108, PageID.1135: Dotson testified it was his partner, Kevin
             Eaton, who used excessive force against the young man he was
             attempting to arrest which is contrary to the reports and findings on
             the matter. See Exhibit A: DPD Excessive Force Memorandum,
             6/1/11 (redacted)(attached)

          k. ECF No. 108, PageID.1148: Dotson testified that he did not let ND
             inside his patrol car despite being recorded inviting ND to look at the
             computer in his patrol car, (Gov. Ex.105K), and telling him on
             another occasion that he left the doors unlocked and ND could keep
             them unlocked (Gov. Ex.103-I)(ND left money in Dotson’s patrol
             vehicle on each of these occasions)

          l. ECF No. 108, PageID.1148: Dotson testified that ND did not put
             money inside his cup holder in his car (Gov. Ex.105M: photo of
             $1,600 in cup holder of Dotson’s patrol car after Dotson asked ND
             “you doing 16?” (Gov. Ex.105K)



                                          9
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1457 Filed 02/23/21 Page 10 of 27




            m. ECF No. 108, PageID.1161: Dotson testified that the recorded
               conversation referencing Dabish had nothing to do with bribes but
               involved the repair of a car owned by the mother of his son (See ND
               Testimony, ECF No. 104, PageID.817, 831-832)

            n. ECF No. 108, PageID.1162: Dotson testified that the approximately
               600 telephone calls with Dabish were about his son’s mother’s car
               that Dabish repaired or complaints from citizens about his work and
               not about referrals for bribes

            o. ECF No. 108, PageID.1164: In response to a written question from a
               juror (asked by the Court), Dotson testified that “16” meant the
               amount of hours ND worked (rather than a $1,600 bribe)(See ND
               Testimony, ECF No. 104, PageID.870-871)

            p. ECF No. 108, PageID.1164-1165: In response to another written
               question from a juror (asked by the Court ), Dotson testified that he
               only left his patrol car unlocked because he did not keep weapons in
               his car

            q. ECF No. 108, PageID.1165-1166: In response to another written
               question from a juror (asked by the Court ), Dotson gave a false and
               nonsensical answer about why the cars sent to ND were always towed
               by LIJBS

        Any one of these examples supports the adjustment for Obstruction of

  Justice. The assessment of this guideline enhancement does not punish Dotson for

  exercising his constitutional right to testify, as he suggests. Rather, once Dotson

  made the choice to testify, he is obligated to tell the truth like every other witness.

  See, e.g., Jury Instruction: Defendant’s Testimony or Other Evidence, ECF No. 93,

  PageID.666 (“If a defendant does testify, his testimony is evaluated as with any

  other witness.”). Furthermore, the basis for the obstruction enhancement is not

                                             10
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1458 Filed 02/23/21 Page 11 of 27




  erroneous testimony; the enhancement is based upon Dotson’s willful false

  statements under oath.

  ACCEPTANCE OF RESPONSIBILITY ADJUSTMENT

            Dotson insists he is entitled to a two level reduction for acceptance of

  responsibility. Application Note 2 to Section 3E1.1 of the Sentencing Guidelines

  states:

                  [t]his adjustment is not intended to apply to a defendant
                  who puts the government to its burden of proof at trial by
                  denying the essential factual elements of guilt, is
                  convicted, and only then admits guilt and expresses
                  remorse. Conviction by trial, however, does not
                  automatically preclude a defendant from consideration
                  for such a reduction. In rare situations a defendant may
                  clearly demonstrate an acceptance of responsibility for
                  his criminal conduct even though he exercises his
                  constitutional right to a trial. This may occur, for
                  example, where a defendant goes to trial to assert and
                  preserve issues that do not relate to factual guilt (e.g., to
                  make a constitutional challenge to a statute or a challenge
                  to the applicability of a statute to his conduct). In each
                  such instance, however, a determination that a defendant
                  has accepted responsibility will be based primarily upon
                  pre-trial statements and conduct.

  USSG § 3E1.1, comment (n.2)(emphasis added). Dotson accepted no responsibility

  for his criminal conduct either before or during trial. Indeed, when initially

  confronted by the investigating FBI agents, Dotson strenuously and repeatedly

  denied accepting any money from ND in exchange for referrals. This interview,

  with Dotson’s repeated denials, was electronically recorded on November 4, 2016.

                                               11
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1459 Filed 02/23/21 Page 12 of 27




  At trial, Dotson never admitted any wrongdoing and affirmatively lied about

  inculpatory facts. In a clear ploy to reduce his sentencing exposure after trial,

  Dotson told the Probation Department that he accepted responsibility for extortion

  as to the counts of conviction (PSR ¶ 35) and that he was remorseful and made a

  mistake. (PSR ¶ 63). After three years of investigation and repeated rejections to

  cooperate with the government, these statements, following convictions at trial and

  false testimony under oath, unquestionably are not a clear demonstration of

  acceptance of responsibility. By the explicit requirements of Application Note 2,

  the reduction for acceptance of responsibility is not available to someone who

  denies guilt at trial, is convicted, and only then admits guilt and expresses remorse.

        Furthermore, Dotson clearly did not go to trial “to assert or preserve issues

  that do not relate to factual guilt.” For the first time, Dotson now states he

  proceeded to trial in order “to expose the nature of the investigation and the use of

  assets like ND.” (PSR Addendum at A-27). This is patently absurd. Dotson was a

  trained police officer with a plethora of options to report anything he felt was

  untoward. Dotson could have, inter alia, availed himself of the government’s

  many invitations to cooperate in the investigation, filed a complaint with the FBI’s

  Office of Inspector General or other federal or state law enforcement agencies,

  and/or notified the media. Accordingly, this is not one of the “rare cases” where a

  defendant accepts responsibility for his criminal conduct while exercising his

                                            12
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1460 Filed 02/23/21 Page 13 of 27




  constitutional right to a trial. Thus, Dotson is not entitled to a reduction in his

  offense level for acceptance of responsibility under USSG § 3E1.1.

                         APPLICATION OF 18 U.S.C. § 3553

        Title 18, United States Code, Section 3553(a) requires the Court to impose a

  sentence that is “sufficient, but not greater than necessary” to comply with the

  purposes of sentencing. In order to determine the particular sentence to impose,

  this Court must consider the familiar statutory factors listed in § 3553(a)(1)-(7).

  An application of the sentencing factors to this defendant justifies a sentence at the

  top of the guideline range.

         1.   Nature and Seriousness of the Offense

        The nature and circumstances of the offense are serious. Dotson was a

 police officer and accepted bribes, disregarding his obligation to uphold the law.

 Dotson’s actions demonstrated patent disrespect for his duties and responsibilities

 as a law enforcement officer. His criminal activity was not the result of a

 spontaneous decision borne out of financial distress; rather, his law breaking was

 generated and prolonged by daily and hourly decisions and it was within his sole

 power to cease his criminal activity at any point.

        In assessing the nature and circumstances of the offense, the Court should

 also take into account the violations of trust inherent in Dotson’s conduct. He was

 an officer and, as such, the citizens of Detroit relied upon him to advise them

                                             13
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1461 Filed 02/23/21 Page 14 of 27




 without the influence of self-interest. Instead, Dotson allowed his advice and

 guidance to be fundamentally compromised by the lure of cash. Any officer who

 participates in such a scheme erodes the essential public trust placed in the Detroit

 Police Department. A guideline term of incarceration is necessary to reflect the

 nature and seriousness of these types of corruption offenses.

        2.     Characteristics of the Defendant

       Dotson was provided the familial support, resources, and virtues necessary

 to live a law-abiding life and to understand the consequences of choosing not to do

 so. Given his support and education, he could have been an outstanding police

 officer. Instead, he chose to employ his skills to enrich himself by serving as a cog

 in a scheme that deprived citizens of accurate and reliable information. Instead of

 working legitimately, he made a deliberate choice, not in the heat of passion, but

 after careful deliberation. His willingness to abuse the trust the public placed in

 him, in exchange for cash, speaks loudly about his character and integrity and

 justifies a sentence at the top of the guideline range.

       So, too, Dotson’s eagerness and aggressiveness in committing these crimes

 should be considered by the Court in formulating its sentence. These qualities

 were evidenced in almost every one of the 33 recordings admitted into evidence at

 trial. Some notable examples of Dotson’s eagerness include:

             • Dotson’s June 4, 2014, statement to ND: “Anything you want, I’ll
               help you.” (Gov. Ex 102K)
                                            14
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1462 Filed 02/23/21 Page 15 of 27




          • Dotson’s June 4, 2014, statement of near fealty toward ND:

                ND: . . . But I’m just gonna tell ya I’m the realest mother fucker
                out here man, for real.
                DOTSON: That’s why I fuck with you.
                ND: I’m the realest mother fucker out here. I swear-
                DOTSON: That’s why I fuck with you.
                ND: That’s, that’s comin’ from the-
                DOTSON: That’s why I fuck with you, man.
                ND: You know what I’m saying?
                DOTSON: Alright, man.

             (Gov. Ex. 102M; ND Testimony, ECF No. 104, PageID.818)

          • Dotson’s July 8, 2014, statements to ND after receiving a bribe of
            $1,250: “Man, I’m gonna, I will refer the world to you, Dog. You
            know that,” and “Oh man, yeah, yeah, yeah, alright man, you do good
            work – I will refer a hundred to you, alright?” (Gov. Ex. 103M)

          • Dotson’s July 8, 2014, conversation with ND counseling ND about
            how to reduce the amount of bribes to a fellow officer. (Gov. Ex.
            103I)

          • Dotson’s decision in August 2014 to have the vehicles of two car
            theft victims towed to Somerset Collision without the owners’ prior
            knowledge or consent. (CE testimony, ECF No. 119, PageID.1331-
            1332; ML testimony, ECF No. 120, PageID.1349-1351)

          • Dotson’s preference, stated repeatedly, that he would rather talk to
            the vehicle owners before ND called them:

                o Gov. Ex.102P: ND: “You wanna give me, you got their
                  number? I’ll call them myself or what you wanna do? How do
                  you wanna do it?” DOTSON: “Shit, I’d rather talk to them
                  first, man. I mean, if I can’t talk to them first then . . .



                                         15
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1463 Filed 02/23/21 Page 16 of 27




                 o Gov. Ex. 104K: ND: “Now, wait a minute. Should I call him
                   now or what should I do?” Dotson: “No, wait, wait, hold off.
                   Let me, let me call him first.”

           • Dotson’s September 29, 2014, sales pitch to a car theft victim:
             “Kelly, I’m, uh, I gotta guy, uh, he, he um, he does the best repairs in
             the world. He can, he can get you a rental and everything.” (Gov. Ex.
             106S).

        Even more disturbing are the examples of Dotson’s aggression toward ND

  when ND suggested that Dotson not be paid or wait for payment:

           • On July 8, 2014, ND was worried that a car referred by Dotson might
             be totaled and, therefore, he could not be paid for repairing it. ND
             suggested that Dotson wait until that issue was resolved for the bribe
             payment. Dotson refused.

                 ND: The motherfucker might be totaled, you can’t trust me for 24
                 hours?
                 DOTSON: Seeing my ribs, man.

                 (Gov. Ex.103-I)

           • On June 4, 2014, when ND inadvertently shorted Dotson on a referral
             fee and Dotson discovered it, Dotson called ND and engaged in the
             following conversation:

                 DOTSON: Man, I almost laughed, dog. What the heck?
                 Wh-, what?
                 ND: What, what is that?
                 DOTSON: (Laughs) What you want me, you want me to holler at
                 you later? What, what’s the deal?
                 ND: Why, what’s wrong?
                 DOTSON: Huh?
                 ND: What’s wrong?
                 DOTSON: Hold on.

                                          16
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1464 Filed 02/23/21 Page 17 of 27




                ND: ‘Cause I didn’t count, I ain’t- What are you talking about,
                man?
                DOTSON: (Laughs)
                ND: Oh you know what? I’m sorry. I have the wrong, got the, wait
                a minute, wait a minute. I apologize. That’s the wrong-
                DOTSON: Wow, man. Wow.
                ND: It was a, I gave it to you from the wrong, listen dude. Listen.
                I’m sorry, man. I got a whole…Hey, Mark. How you doin’?
                DOTSON: Hey, hey, hey. I’ll holler at you uh, a little later. I’ll, I’ll
                be back.
                ND: Hang on Dotson. Hang, you need (Pause) Hey D, D…
                DOTSON: What up?
                ND: No, okay, I’m sorry. I gave it to you from the wrong, the
                wrong one. I’m sorry.
                DOTSON: Man, hey, hey, we always good, man. Okay, I’ll see
                you a little later.
                ND: No, come on back right now and (unintelligible). I’m sorry
                because I (laughs). That wasn’t intentional. Trust me. It wasn’t
                intentional.
                DOTSON: Alright, dog. Later.
                ND: Come on back. I gotta holler at you. Come on back.
                DOTSON: Alright, dog.
                ND: Bye.

                (Gov. Ex. 102L)

          • On September 3, 2014, when discussing the payment for the LaTanya
            Williams vehicle (Count Six), ND told Dotson he was short on money
            and suggested that Dotson wait for his payment until ND got paid for
            the repairs. Dotson expressed his unwillingness in no uncertain terms:

                ND: ‘Cause I’m, I’m it’s tight for me today. It’s tight.
                DOTSON: Man, shit, come on, man.
                ND: I mean, you should look out, you should, you should do these
                residual, you know what residual is?
                DOTSON: Uh-
                ND: Wait until later.
                DOTSON: No, naw, hell no. Hell no.
                                          17
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1465 Filed 02/23/21 Page 18 of 27




                  ND: Hell no? Why not? What’s the big fucking deal?
                  DOTSON: Hell no.

                  (Gov. Ex.106N)(emphasis added).

        Nothing quite illustrates Dotson’s aggressiveness, however, like the

  recording of his conversation with ND showing his insistence on being paid for a

  vehicle he did not refer to Somerset Collision. As the Court will recall, the vehicle

  was taken to Somerset for repair by the true owner’s sister after it had been stolen,

  but before the DPD was notified that it had been found. ND called Dotson to

  “recover” the car (i.e. change the stolen status of the car in the L.E.I.N. system)

  when the vehicle arrived at Somerset. After learning that the registered owner of

  the vehicle was not at Somerset, Dotson realized he would not be able to

  legitimately recover the vehicle. To recover the car without the true owner’s

  authorization, Dotson would have to falsify the recovery report by stating he had

  spoken to the owner. The following discussion was recorded:

        ND: You know this is my customer, right? I mean, you ain’t in this area no
        more anyway, there ain’t no money for you.
        DOTSON: You know this ain’t, this ain’t my run. I could, I, I could, I could
        leave and you see, you see this cop that’s behind me?
        ND: Okay, so?
        DOTSON: We’re two, we both (unintelligible) up in here.
        ND: Who is it? I probably know his ass, anyway.
        DOTSON: Call him up.
        ND: Naw, chill out. Look—
        DOTSON: Call him up, look, ah,
                           ***
        DOTSON: Yeah, ‘cause uh, it ain’t in her name. Ain’t in her name.
                                            18
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1466 Filed 02/23/21 Page 19 of 27




        ND: I know I’m a little tight right now, man. Look out (unintelligible).
        DOTSON: Ain’t in her name.
        ND: I’m a little, I’m a little fucked up right now, okay? Ok what, what are
        you talkin’ about?
        DOTSON: Ain’t in her name.
        ND: What are you talkin’ about?
        DOTSON: (Unintelligible) this shit up. Ain’t in her name.
        ND: Okay. (Unintelligible) how we gonna do this, you gonna do maybe
        five?
        DOTSON: Naw.
        ND: What do you mean no? It’s my car. Are you fuckin’ serious?
        Ain’t, hold on. (Unintelligible)
        ND: Dude, are you fucking serious, man? Are you serious? Man, come on,
        tell me what’s up?
        DOTSON: Ain’t in her name, one. Two, where is he?
        ND: Who the guy? That’s her brother. I know dude, (unintelligible) look,
        this is my car. But if you bring me another cars--

  (Gov. Ex.101O). Here, ND repeatedly tells Dotson that he does not have the

  money to pay him. Dotson simply repeats “ain’t in her name” knowing that ND

  will risk losing the customer if the car is not recovered while it is at his business.

  And, Dotson’s tone of voice is adamant, forceful, and domineering while he is in

  full uniform and on duty as a Detroit Police Department officer. This conversation,

  as well as all of the other recordings, provide the Court great insight into Dotson’s

  true character.

        Dotson’s questionable character is further demonstrated by his failure to

  acknowledge the seriousness of his illegal activities as a law enforcement officer.

  His only statement of responsibility was solicited by the reporting probation

  officer well after his convictions: “It is noted, during the presentence interview . . .

                                             19
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1467 Filed 02/23/21 Page 20 of 27




  Dotson was asked if he wished to make a statement regarding acceptance of

  responsibility. At that time, the defendant stated he accepted responsibility for

  extortion as to the counts upon which he was convicted.” (emphasis added)(PSR at

  ¶ 35). However, Dotson further stated that he was “not a problem guy;” and he

  did not see “how prison would rehabilitate him.” (PSR at ¶ 63). These are not the

  words of someone who has come to grips with the gravity of his wrongdoing.

  Dotson limited his acceptance of responsibility to six payments when the trial

  proofs demonstrated responsibility for significantly more. And, he has neither

  acknowledged nor explained his lies to investigating agents and his false and

  misleading testimony at trial.

        Lastly, but significantly, Dotson has a history of the worst kind of abuse of

  power by a police officer: using excessive force and ignoring the excessive use of

  force by a fellow officer. As discussed in paragraph 78 of the PSR, Dotson was

  involved in two such incidents. First, in Jones v. Moore, et al. Case No. 07-cv-

  15050 (Hon. Denise Page Hood), a jury returned a verdict against Dotson for $2.5

  million based upon the following conduct: Dotson’s “partner, Officer Nzinga

  Moore, severely beat the plaintiff (Larry Jones) following a traffic stop, during

  which the plaintiff complied with orders given to him by the officers.” (PSR

  ¶ 78). In the lawsuit, Dotson was accused of assisting in the beating. (PSR ¶ 78).

  All of the involved officers failed to timely obtain medical care for Mr. Jones and

                                           20
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1468 Filed 02/23/21 Page 21 of 27




  lied about the events leading to Mr. Jones’s injuries. As a result of Moore’s use of

  force and Dotson’s acquiescence, Mr. Jones suffered a subcondylar/left body

  fracture which required his jaw to be wired shut. (PSR ¶ 78).

        Second, according to a thorough Internal Affairs investigation by the Detroit

  Police Department, in December 2010, Dotson and his partner were attempting to

  arrest a young male suspected of home invasion. When the young man did not

  immediately comply with police instructions, Dotson struck the young man in the

  leg several times with his police department baton. When the victim attempted to

  avoid the blows to his leg by Dotson, Dotson’s next blow hit the victim in the

  head. (PSR ¶ 78). When Dotson appealed the “sustained misconduct” finding by

  DPD Internal Affairs, no formal discipline was imposed.1

        These two abhorrent and frightening incidents are consistent with Dotson’s

  remarkable disregard for his fellow citizens and the community he took an oath to

  protect and should be considered by the Court in fashioning an appropriate

  sentence.

         3.   Reflect the Seriousness of the Offense, Promote Respect for the Law,
              and Provide Just Punishment

        Given Dotson’s position as an officer at the time of the offense, it is crucial

  that the Court’s sentence addresses the seriousness of breaching the public trust


  1
  A redacted report of this investigation is attached as Exhibit A to this
  memorandum.
                                           21
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1469 Filed 02/23/21 Page 22 of 27




  and also promotes respect for the law. The public should know that the justice

  system will punish law enforcement officers who break the law and break the

  public trust. It has always been an important message, and the significance of the

  message to the community certainly never diminished during the pandemic. A

  sentence at the top of the guideline range will send the message that no one is

  above the law, especially those entrusted to uphold the law.

         4.   Deterrence to Criminal Conduct and Protection of the Community

        Specific deterrence is an important consideration in this case in light of

  Dotson’s reluctance to acknowledge any wrongdoing or remorse for his long-

  running crimes until his self-serving attempt for acceptance of responsibility points

  during his interview with the Probation Department. This Court cannot have any

  confidence Dotson will cease all criminal behavior when, even after he was caught

  on tape, Dotson refused to accept responsibility for years and lied to the Court and

  to a jury. Sadly, Dotson has demonstrated by his actions and his attitude that the

  public requires protection from him for a substantial period of time. While Dotson

  has complied with his bond conditions while awaiting sentencing, his compliance

  during a pandemic with the threat of surrender to a BOP facility for any violation

  does not mean that Dotson’s character has changed in any way since his

  convictions.



                                           22
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1470 Filed 02/23/21 Page 23 of 27




        A top of the guidelines sentence is also necessary to deter others from

  engaging in criminal activity of this nature. The justice system must send the

  appropriate message to law enforcement officers who are inclined to disregard the

  laws they are obligated to enforce -- a clear message that the justice system will

  punish such conduct.

        Every day, law enforcement officers face the temptation to abuse their

  positions of power and the public trust. Law enforcement officers who are inclined

  in this direction are capable of being deterred and word of significant penalties for

  such conduct travels quickly and widely within their professional and personal

  networks. A custodial sentence within the applicable guideline range would send

  the message that there are serious consequences for public corruption and,

  accordingly, should have a significant deterrent effect. As noted in United States

  v. Peppel, 707 F.3d 627 (6th Cir. 2013), because white-collar crimes are “‘more

  rational, cool, and calculated than sudden crimes of passion or opportunity, these

  crimes are prime candidates for general deterrence.’” Peppel, 707 F.3d at 637

  (quoting United States v. Martin, 455 F.3d 1227, 1240 (11th Cir. 2006)). And, as

  aptly stated by a federal court plagued by corruption in its district:

         Unlike some criminal justice issues, the crime of public corruption
         can be deterred by significant penalties that hold all offenders
         properly accountable. The only way to protect the public from the
         ongoing problem of public corruption and to promote respect for the
         rule of law is to impose strict penalties on all defendants who engage
                                            23
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1471 Filed 02/23/21 Page 24 of 27




         in such conduct, many of whom have specialized legal training or
         experiences. Public corruption demoralizes and unfairly stigmatizes
         the dedicated work of honest public servants. It undermines the
         essential confidence in our democracy and must be deterred if our
         country and district is ever to achieve the point where the rule of
         law applies to all --- not only to the average citizen, but to all elected
         and appointed officials.

  United States v. Spano, 411 F.Supp.2d 923, 940 (N.D. Ill. 2006).

        5. The Need to Provide the Defendant with Educational or Vocational
           Training, Medical Care, or Other Correctional Treatment in the Most
           Effective Manner

       This sentencing factor, as well, justifies a lengthy custodial sentence.

 Dotson has identified a need for treatment for a gambling addiction. (PSR at ¶¶ 67,

 102). Additionally, Dotson will no longer be employable as a law enforcement

 officer and will therefore require training in another vocation. A lengthy custodial

 sentence would allow for further education and vocational training in areas of

 interest expressed by Dotson to the Probation Department: heating, ventilation,

 and air conditioning (HVAC). (PSR at ¶¶ 73, 102).

       6. The Need to Avoid Unwarranted Sentence Disparities Among Defendants
          with Similar Records Who Have Been Found Guilty of Similar Conduct

       While the sentencing guidelines are advisory, they remain the sole means

 available for assuring some measure of uniformity in sentencing, fulfilling a key

 Congressional goal in adopting the Sentencing Reform Act of 1984. Accordingly,

 the Supreme Court has held that “district courts must begin their analysis with the

                                            24
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1472 Filed 02/23/21 Page 25 of 27




 Guidelines and remain cognizant of them throughout the sentencing process” in

 order to assure fair, proportionate, and uniform sentencing of criminal offenders.

 Gall v. United States, 552 U.S. 38, 50 n.6 (2007).

        Law enforcement officers with no criminal history and who engage in

 illegal activity as Dotson did uniformly face the offense penalties applicable here.

 To sentence Dotson outside of the sentencing guidelines and give him a lesser

 sentence than those similarly situated across the nation would hardly seem a just

 result given the nature of his criminal activity and Dotson’s failure to appreciate

 the seriousness of his criminal activity. Moreover, the proofs at trial painted a

 portrait of a police officer who was (1) eager to engage in this ongoing criminal

 activity (2) aggressive about receiving his payments, and (3) totally dismissive of

 the gravity of his conduct. These factors substantially and significantly distinguish

 Dotson from the other officers who appeared before this Court in similar cases.

                                   CONCLUSION

        Dotson’s conduct was a direct affront to the trust our society places in law

  enforcement officers. Accordingly, his sentence should reflect the harm his

  conduct caused as well as the need to deter him and future offenders.

 A sentence at the top of the guideline range would serve the goals articulated by

 Congress; such a sentence would be “sufficient, but not greater than necessary” to

 comply with the purposes of sentencing. Furthermore, Section 3553(a)(6)

                                           25
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1473 Filed 02/23/21 Page 26 of 27




 commands that the Court strive to avoid disparity in sentencing which is best

 achieved through faithful application of the Guidelines.

                                        Respectfully submitted,

                                        SAIMA MOHSIN
                                        Acting United States Attorney

                                        s/SARAH RESNICK COHEN
                                        Assistant United States Attorney
                                        211 W. Fort St., Ste. 2001
                                        Detroit, Michigan 48226
                                        Phone: (313) 226-9637
                                        Email: sarah.cohen@usdoj.gov

                                        s/CRAIG A. WEIER
                                        Assistant United States Attorney
                                        211 W. Fort St., Ste. 2001
                                        Detroit, Michigan 48226
                                        Phone: (313) 226-9678
                                        Email: craig.weier@usdoj.gov

  Dated: February 23, 2021




                                          26
Case 2:17-cr-20830-RHC-DRG ECF No. 134, PageID.1474 Filed 02/23/21 Page 27 of 27




                        CERTIFICATE OF SERVICE

        I hereby certify that on February 23, 2021, I electronically filed the

  foregoing document with the Clerk of the Court using the ECF system,

  which will send notification of such filing to the following:

                                   Sheldon Halpern
                              Attorney for Deonne Dotson


                                         s/SARAH RESNICK COHEN
                                         Assistant United States Attorney
                                         211 W. Fort St., Ste. 2001
                                         Detroit, Michigan 48226
                                         Phone: (313) 226-9637
                                         Email: sarah.cohen@usdoj.gov


  Dated: February 23, 2021




                                           27
